 

 

 

Case 1:19-cv-06368-JMF Document 75 Filed 07/20/20 Page 1of1

MORVILLO ABRAMOWITZ GI

565 Fifa

NEW YORK. Ni a
(212) BF -- oo use = Fare ra

FAX: (2125 7 . err ™ Cam

www.
=

WRITER'S COM

 

ranello@a ee

(212)4 tal Dues $183,517.
oe |
q
By Hand Delivery
Hon. Ruby J. Krajick :
Clerk of Court

U.S. Courthouse
500 Pearl Street
New York, New York 10007

Re: = Arthur Usherson v. Bandshell Artist Management, No. 19-cv-6368 (JMF)

Dear Ms. Krajick:

I represent Richard Liebowitz and the Liebowitz Law Firm, PLLC (“LLF”) in connection
with the above-captioned matter. Mr. Liebowitz was counsel of record for Plaintiff Arthur
Usherson. On June 26, 2020, the Honorable Jesse M. Furman entered an Opinion & Order (Dkt.
No. 68) (the “Order™) imposing monetary and non-monetary sanctions against Mr. Liebowitz and
LLF. Mr. Liebowitz and LLF will be filing a Notice of Appeal as to the Order and the Court's

imposition of sanctions.

Enclosed is a Chase cashier’s check (with LLF as remitter) in the amount of $103,517.49,
along with a copy of the Order. The enclosed check represents security for the full monetary
sanction set forth in the Order, see Order at 54, and, pursuant to Fed. R. Civ. P. 62(b), operates as
an automatic stay of the enforcement of the monetary sanction. The enclosed check should not be
construed as a waiver of Mr. Liebowitz and LLF’s right to appeal the monetary sanction.

Respectfully submitted,
/s! Robert J. Anello
Robert J. Anello

Encls.

Ce: Hon. Jesse M. Furman
